Title: To George Washington from Tench Tilghman, 1 March 1786
From: Tilghman, Tench
To: Washington, George



Dear Sir
Baltimore 1st March 1786

I have recd your favr of the 22d ulto in consequence of which I sent for Rawlins and have prevailed upon him to go down to Mount Vernon, as I found him incapable of giving such directions in writing as would have been intelligible—The Expences of this journey are certainly provided for in the Agreement, which you have inclosed. I did not hint at a doubt of this, as I knew if I gave Rawlins the least opening to make it an extra matter, he would take advantage of you.
No Horse has been imported here lately from England. The last that I remember belonged to a Mr Hall of Prince Georges County—what Freight he paid I cannot learn.
I must beg the favor of you to make the Compliments of Mrs Tilghman and myself to Mrs Washington—I am with very sincere Regard Dear Sir Yr most obt & most humble Servt

Tench Tilghman

